Citation Nr: 0518992	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
esophagus problems and gastroesophageal reflux disease 
(GERD).  

2.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and September 2002 
rating determinations of a regional office (RO) of the 
Department of Veterans Affairs (VA).  

This matter was previously remanded by the Board in August 
2000, January 2003, and December 2003.  

The veteran appeared at a regional office hearing in May 1999 
and at hearings before the Board in February 2000, June 2003, 
and April 2005.

The individuals who conducted the February 2000 and June 2003 
hearings are no longer employed by the Board.  However, 
testimony taken at these hearings has been considered in 
conjunction with this appeal.  


FINDINGS OF FACT

1.  Evidence received since the denial of service connection 
for esophageal problems and GERD raises a reasonable 
possibility of substantiating the claim.

2.  The residuals of the veteran's peptic ulcer, to include 
gastritis, have been shown to aggravate his Barrett's 
esophagus and GERD.  

3.  The veteran's peptic ulcer disease has not been shown to 
cause moderately severe impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year; or to cause substernal arm or shoulder pain or 
considerable health impairment.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying service 
connection for esophagus problems and GERD is final.  
38 U.S.C.A. § 7105 (c) (West 2002).  

2.  Evidence received since the November 2000 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  With resolution of reasonable doubt in the appellant's 
favor, Barrett's esophagus and GERD are proximately due to or 
the result of service-connected peptic ulcer disease.  
38 C.F.R. § 3.310 (2004).

4.  The criteria for an evaluation in excess of 20 percent 
for peptic ulcer disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.114, Diagnostic Codes 7305, 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
1997 and September 2002 rating determinations, the October 
1998 and July 2003 statements of the case, the July 1999, 
April 2001, September 2002, and May 2004 supplemental 
statements of the case, and the June 2002 and February 2004 
VCAA letters, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statements and supplemental 
statements of the case and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board notes that the veteran appeared at a 
hearing before the undersigned Law Judge in April 2005 and 
indicated he had no additional evidence and that he waived RO 
consideration of evidence submitted subsequent to the last 
statement of the case.  

The Board notes that the RO's September 1997 decision came 
before notification of the veteran's rights under the VCAA.   
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in June 2002 and April 2004 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  see also 38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The veteran has been afforded several VA 
examinations and has appeared at 4 hearings in connection 
with his appeal and all VA and private treatment records have 
been obtained.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant and a decision on the appeal is appropriate.

New and Material Evidence

The Board notes that the definition of new and material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2003)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated subsequent to this time, his 
claim will be adjudicated by applying the revised section 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

In November 2000, the RO denied service connection for 
esophageal problems and GERD.  The veteran was advised of 
this determination in December 2000.  The basis for this 
determination was an April 1998 VA examiner's opinion that 
there was no relationship between the veteran's esophagus 
problems and the service-connected peptic ulcer disease.  The 
examiner stated that the veteran's gastritis and GERD were 
not caused by his peptic ulcer disease but that all three 
could be caused by the same things.  The RO found that the 
examiner's opinion was probative evidence and there was no 
evidence that veteran's esophagus problems or GERD were 
related or secondary to the service-connected disability of 
peptic ulcer disease.  The veteran was notified of this 
decision and did not appeal.  Thus, the decision became 
final. 

Evidence received subsequent to the November 2000 rating 
determination includes the results of a VA examination 
performed in May 2004.  Following examination, the examiner 
indicated that the veteran was service-connected for peptic 
ulcer disease and that findings on a recent endoscopy and 
biopsy revealed mild chronic gastritis.  He stated that this 
was more likely than not responsible for the veteran's 
current symptoms of chronic nausea and epigastric pain.  The 
examiner further noted that the veteran had Barrett's 
esophagus consistent with reflux disease and that chronic 
gastritis was also present.  

New and material evidence has been submitted to reopen the 
veteran's claim.  The May 2004 VA examiner indicated that the 
veteran's gastritis was as a result of his service-connected 
peptic ulcer disease.  The Board further observes that 
gastritis, Barrett's esophagus, and reflux disease were 
present on a recent pathology report and that the May 2004 VA 
examiner found that the veteran's gastritis was related to 
his service-connected peptic ulcer disease.  These findings 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

As the claim has been reopened the Board will now address the 
claim on the merits.  For a veteran to prevail in his claim 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for Barrett's 
esophagus and GERD, it cannot be stated that the 
preponderance of the evidence is against the claim of service 
connection for Barrett's esophagus and GERD.  Based upon the 
May 2004 VA examiner's opinion, it cannot be stated that that 
there is no relation between the veteran's service-connected 
peptic ulcer disease and Barrett's esophagus and GERD.  The 
examiner specifically indicated that the veteran's gastritis 
was caused by his peptic ulcer disease and that gastritis was 
present on biopsy when Barrett's esophagus and GERD were 
found.  Resolving reasonable doubt in favor of the veteran, 
service connection is warranted for Barrett's esophagus and 
GERD, secondary to his service-connected peptic ulcer 
disease.  

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent rating.  Mild impairment, with 
recurring symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Code 7305.

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A review of the record reveals that the veteran requested an 
increased evaluation for his service-connected peptic ulcer 
disease in April 1997.  

At the time of a May 1997 VA examination, the veteran 
indicated that his weight had gone down to 147 lbs. in the 
past year.  The veteran reported experiencing GERD despite 
sleeping with an elevated head. 

Physical examination revealed that the veteran weighed 153 
lbs.  The abdomen was soft and there was some upper abdominal 
tenderness without guarding.  No organmegaly was present.  
Diagnoses of gastritis, GERD, and a history of ulcer disease 
were rendered.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim note that a panendoscopy performed in March 
1997 with no findings of Barrett's esophagus.  The esophagus 
was noted to be normal.  The veteran's stomach revealed 
gastric mucosal abnormalities with redness/erythema in the 
antrum.  The examiner indicated that the veteran's pre-
pyloric antrum was very red and edematous but that there were 
no ulcers in the pyloric channel or bulb.  The duodenum was 
normal.  

At the time of a June 1997 outpatient visit, the veteran 
indicated that his symptoms were much improved.  

At the time of an April 1998 VA examination, the veteran 
reported having black or dark stools fairly frequently and 
tarry stools three times per year.  The veteran stated that 
his abdomen was always sore and that certain foods made it 
worse.  He indicated that he had emesis and nausea fairly 
frequently.  The veteran denied any weight loss.  

Physical examination revealed that he weighed 160 lbs.  
Rectal examination revealed negative hemocult stools.  The 
veteran reported vomiting three to four times per year.  He 
also noted having incapacitating episodes three to four times 
per year, which were not long lasting.  The examiner 
indicated that the veteran did not have anemia.  

At the time of a June 1998 visit, the veteran was noted to 
weigh 160 lbs.  Occult specimen was negative.  His condition 
was described as stable.  

At the time of his May 1999 hearing, the veteran testified 
that he had had diarrhea, nausea, and dark stools in the past 
month.  He rated his stomach pain as a 5 at times, and 
between 8 and 10 at other times, on a scale of 0-10.  The 
veteran also reported having a sharp stabbing pain in his 
mid-abdomen with flare-ups.  He stated that when he was not 
working he was able to maintain his weight.  He noted that 
his lowest weight had been around 140 lbs.  

At the time of a February 2000 hearing, the veteran indicated 
that it was his belief that he had had recurring 
incapacitating episodes averaging 10 days or more at least 
four or more times per year.  He stated that this was 
difficult to say with certainty.  The veteran stated that he 
had weighed in the 150's for the past 12 months.  He reported 
that he had periods of two to three days where he did not 
feel like eating.  The veteran stated that he always had to 
work and that he could not take off over 10 days in a row.  

At the time of a December 2001 general medical examination, 
the veteran was noted to have had anemia as shown on an EGD 
in November 2001.  

At the time of a June 2003 hearing, the veteran testified 
that he had had a significant weight loss over the past 
couple of years.  He stated that he currently weighed 142 
lbs.  The veteran indicated that as he was a roofer, he 
needed his weight.  He noted that he had problems at work 
every day but that he continued to work.  The veteran 
reported that he saw his physician every three months or so.  
He testified that he had a hard time swallowing.  He also 
stated that he had fluctuating anemia.  

At the time of an October 2003 visit, the veteran's weight 
was noted to be 137 lbs.  

In January 2004, the veteran underwent an antrum biopsy which 
revealed mild chronic gastritis with minimal activity and 
extensive intestinal metaplasia.  There was no dyplasia seen 
and no helicobacter-like organisms were present.  

A January 2004 panendoscopy revealed incidental findings of a 
short segment Barrett's esophagus and whitish plaques in the 
antrum.  There were no significant findings, especially no 
esophageal pathology to explain the veteran's complaints of 
dysphagia.  

A barium swallow examination performed in April 2004 was 
normal.  

At the time of a May 2004 VA examination, the veteran 
reported that he always had an "edgy" stomach.  He 
indicated that his stomach always felt empty and that he had 
a chronic feeling of nausea.  The veteran stated that he had 
not had any bright red blood from his rectum or tarry stools.  
He had also not been anemic.  The veteran reported some 
weight loss but the examiner indicated that he weighed 141 
lbs. in August 2003 and 143 lbs. at the time of the 
examination, which was consistent with no significant weight 
loss in the past 10 months.  

Physical examination revealed a soft and nontender abdomen.  
Bowel sounds were normal and there was no hepatosplenomegaly 
or masses.  The examiner stated that the veteran's symptoms 
were more moderate in nature in that they occurred on a daily 
basis and were associated with chronic nausea and 
intermittent emesis.  The examiner indicated that the veteran 
was not anemic and that his CBC test from October 2003 had 
been entirely normal.  The examiner further reported that the 
veteran had not sustained any weight loss, hematemesis, or 
melena.  

At his April 2005 hearing, the veteran testified that his 
stomach and esophageal problems affected him on a daily 
basis.  He noted that he currently weighed 173 lbs.  The 
veteran reported that he was on a very strict diet regimen   
He stated that he had had anemia in the past.  

The criteria for an evaluation in excess of 20 percent have 
not been met.  For a 40 percent evaluation under DC 7305, 
there must be a showing of a moderately severe duodenal ulcer 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  
While the veteran has testified that it is his belief that he 
had had recurring incapacitating episodes averaging 10 days 
or more in duration at least four times or more over a year 
period, the objective medical evidence of record does not 
support such a finding.  Moreover, the veteran, through his 
own testimony, has indicated that he reports to work on an 
almost daily basis to support his family.  With regard to 
weight loss, the Board does note that the veteran's weight 
has fluctuated throughout the course of this appeal from 137 
to over 170 lbs.  However, the weight losses and gains have 
come over an extended period of time.  Moreover, the veteran, 
at the time of his April 2005 hearing, weighed the most he 
had weighed throughout the entire appeal period.  

As to anemia, the Board notes that the veteran has been 
reported to have history of anemia in numerous outpatient 
treatment records and that anemia was noted to have been 
found at the time of a November 2001 EGD.  However, the 
veteran has not been found to have anemia at the time of any 
VA examination.  Moreover, the May 2004 VA examiner 
specifically indicated that the veteran did not have anemia.  
Finally, the May 2004 VA examiner described the symptoms 
resulting from the veteran's gastrointestinal problems as 
moderate in nature.  

Accordingly, the Board finds that the  criteria necessary for 
a 40 percent rating for peptic ulcer disease under DC 7305 
have not been met.  

As for an increased evaluation under DC 7346, the Board notes 
that a 30 percent evaluation, the next higher evaluation, is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health.  A 10 percent evaluation 
is warranted for two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

While the Board notes that recurrent epigastric distress has 
been found, notwithstanding the veteran's testimony, there 
have been no objective medical findings of dysphagia and the 
barium swallow test performed in April 2004 was normal.  Nor 
have there been any objective medical findings of substernal 
arm or shoulder pain or of considerable health impairment.

Accordingly, the Board finds that the criteria for a 30 
percent rating under DC 7346 have not been met.      

The Board further finds that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in frequent 
periods of hospitalization.  Moreover, there have been no 
objective medical findings that the veteran's service-
connected disorder prevents him from maintaining employment.  
He has continually been employed as a roofer.  

In the absence of such factors, the Board finds that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9Vet. App. 337 (1996).


ORDER

Service connection for gastroesophageal reflux disease and 
Barrett's esophagus is granted.  

An evaluation in excess of 20 percent for peptic ulcer 
disease is denied.  




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


